DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 16, filed 01/11/2021, with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejection of claims 1-36 and 38-41 has been withdrawn. 
Applicant’s arguments, see page 17, filed 01/11/2021, with respect to 35 USC 102(1)(1) have been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication Number 20150273220 granted to Osypka et al. in view of US Patent Publication Number 20180161581 granted to Perryman et al. for claims  1-4, 6-13, 18-22, 24-31, 36, 38-41; and in further view of US Patent Publication Number 2004/0088020 granted to Condie et al. for claims 5, 14-17, 23, 32-35.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 1-4, 6-13, 18-22, 24-31, 36, 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 20150273220 granted to Osypka et al. (hereinafter “Osypka”) in view of US Patent Publication Number 20180161581 granted to Perryman et al. (hereinafter “Perryman”).

Regarding claim 1, Osypka discloses a method for controlling delivery of therapy (e.g. para 0031 system 10) using an implantable medical device configured for implantation within a patient (e.g. paras 0029-0031), the implantable medical device comprising at least one electrode (e.g. para 0031 electrode tissue 20”) and configured to deliver a cardiac pacing to the patient via the at least one electrode (e.g. fig. 1), the method comprising, by processing circuitry of a medical device system comprising the implantable medical device: receiving, from [an application running on] a patient personal device (e.g. para 0031 “pacemaker control panel”), a patient request entered by the patient [into the application], wherein [the application runs on] the patient personal device to enable the patient to interact with the medical device system (e.g. para 0032 discussing operator adjustments), and receipt of the request from the [application] indicates that the request was made by the patient (e.g. para 0029, 0031, 0034 output display device 24 “a display controller or control module 14 which controls an output display device 24 to display current measured impedance”); determining, based on the patient request, a requested value of a therapy parameter according to which the 
Osypka discloses having a “safety mode” in which it limits the stimulation to set safety values after it has received an input from the user (e.g. para 0041-0043), but fails to explicitly disclose having an application running on a patient personal device the inputted values, comparing the requested value of the therapy parameter to information stored in a memory of the medical device system, the information indicating one or more allowable values of the therapy parameter; determining that the requested value of the therapy parameter is included in the one or more allowable values of the therapy parameter based on the comparison of the requested value of the therapy parameter to the one or more allowable values of the therapy parameter; and controlling, based on determining that the requested value of the therapy parameter is included in the one or more allowable values.
However, Perryman teaches a similar program that is used with implantable stimulator devices which allows a user to adjust the stimulation parameters (e.g. para 0004 “a computer-assisted method to configure settings on an implanted stimulator device”) and teaches that it is known to comparing the requested value of the therapy parameter to information stored in a memory of the medical device system, the information indicating one or more allowable values of the therapy parameter (e.g. para 0038 “the control program may impose safety limits (306). In some instances, the safety limits may be a pre-determined threshold amount and documented in the database 101”); determining that the requested value of the therapy 


Regarding claim 2, Osypka as modified by Perryman (hereinafter modified Osypka”) renders the method of claim 1 obvious as recited hereinabove, Perryman further comprising receiving, from a clinician programming device separate from the patient personal device, at least one of the information indicating the one or more allowable values of the therapy parameter or one or more default values of the therapy parameter (e.g. Fig. 5A, para 0057 “controller subsystem 514 may be used by the patient and/or the clinician to control the stimulation parameter setting… The programming of the stimulation parameters can be performed using the programming module 560 …and waveform that will be transmitted by RF energy to the receive (RX) antenna 538, typically a dipole antenna (although other types may be used), in the wireless implanted neural stimulator module 514…. The clinician may have the option of locking and/or hiding certain settings within the programmer interface, thus limiting the patient's ability to view or adjust certain parameters because adjustment of certain parameters may require detailed medical knowledge of neurophysiology, neuroanatomy, protocols for neural modulation, and safety limits of electrical stimulation”).

Regarding claim 3, modified Osypka renders the method of claim 1 obvious as recited hereinabove, Osypka discloses controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1), Perryman further comprising: determining a default value of the therapy parameter (e.g. para 0037 “Menu option 255 allows a user to set default stimulation parameter for a connected stimulator device”, 0023, and 0041 “The trained learning engine may then suggest to a given patient one or more initial stimulation parameters”); determining a difference between the default value of the therapy parameter and the requested value of the 


Regarding claim 4, modified Osypka renders the method of claim 3 obvious as recited hereinabove, Perryman wherein determining the default value of the therapy parameter comprises determining the default value of the therapy parameter based on at least one of a heart rate of the patient and an activity level of the patient (e.g. para 0041 “The trained learning engine may then suggest to a given patient one or more initial stimulation parameters, such as pulse amplitude, pulse width, pulse rate, and/or polarity based on, for instance, that given patient's age, gender, target nerve, depth of implantation, type of implanted stimulator devices, duration of therapy, time of day,”; it is noted that only one of the heart rate or activity level is required).

Regarding claim 6, modified Osypka renders the method of claim 3 obvious as recited hereinabove, Perryman wherein determining the weight value corresponding to the requested value of the therapy parameter based on the difference between the default value of the 

Regarding claim 7, modified Osypka renders the method of claim 6 obvious as recited hereinabove, Osypka discloses the I controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1) Perryman teaches wherein the period of time is a first period of time, wherein controlling the implantable medical device to deliver the pacing based on the first weight value and the requested value of the therapy parameter for the period of time comprises controlling the implantable medical device to deliver the pacing according to the requested value for the first period of time (e.g. para 0051; it is noted that the duration has not been specified), and wherein controlling the implantable medical device to deliver the pacing based on the second weight value and the requested value of the therapy parameter for the 


Regarding claim 8, modified Osypka renders the method of claim 3 obvious as recited hereinabove, Osypka discloses the I controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1) Perryman wherein the period of time is a first period of time and the patient request comprises a request for the implantable medical device to deliver the pacing according to the requested value of the therapy parameter for a second period of time, wherein the weight value further corresponds to the second period of time, and wherein controlling the implantable medical device to deliver the pacing based on the weight value and the requested value of the therapy parameter comprises controlling the medical device to deliver the pacing for first period of time instead of the requested second period of time based on the weight value (e.g. para 0037 “the at least one recommended configuration option may be generated faster than otherwise in the absence of the recorded adjustment”, para 0041 and 0047).

Regarding claim 9, modified Osypka renders the method of claim 1 obvious as recited hereinabove, Osypka discloses the I controlling the implantable medical device to deliver the 

 Regarding claim 10, modified Osypka renders the method of claim 9 obvious as recited hereinabove, Osypka discloses the I controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1) Perryman further comprising, by the processing circuitry: storing the requested value of the therapy parameter in the memory of the medical device system (e.g. para 0040 “the external controller may ping the MFS for latest data encoding polarity settings and pulse parameters (including pulse rate, pulse width, and transmit power) (318). Thereafter, the controller program may update a display (312), for example, by showing an updated user profile 214 to reflect the latest parameters obtained.”); determining an efficacy of the pacing delivered according to the requested value of the therapy parameter (e.g. para 0037 “Menu option 252 allows a user to record pain levels during parameter adjustment to help the user determining an improved parameter setting. Menu option 253 allows a user to submit recorded pain history as well as usage data showing how much and how often the stimulator device has been used. Notably, menu option 252 may record an adjustment in a configuration option made by the user that results in an improved quantitative index of pain”); transmitting an 

Regarding claim 11, modified Osypka renders the method of claim 10 obvious as recited hereinabove, Perryman further comprising, by the processing circuitry: receiving, from the remote computer, an updated default value of the therapy parameter, wherein the updated default value is based on the indication of the efficacy; and storing, in the memory of the medical device system, the updated default value of the therapy parameter (e.g. para 0022 “a software application may incorporate a unique learning engine which uses the history of stimulation parameter adjustments made by the patient and resulting patient reported pain level scores to determine a combination of future parameter settings that can be used to provide improved pain relief for which the patient may prefer based on his/her historical usage 

Regarding claim 12, modified Osypka renders the method of claim 10 obvious as recited hereinabove, Perryman further comprising, by the processing circuitry, transmitting instructions to the patient personal device, wherein the instructions comprise at least one of instructions to schedule a visit with a clinician, instructions for the patient to seek medical attention, and instructions for the patient to provide feedback to the medical device system via the application (e.g. para 0039 “pop-up window”; Fig. 4A boxes 408 and 414).  

Regarding claim 13, modified Osypka renders the method of claim 12 obvious as recited hereinabove, Osypka discloses the I controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1) Perryman wherein the instructions for the patient to provide feedback to the medical device system via the application comprise instructions for the patient to provide feedback pertaining to at least one of a symptom experienced by the patient and the efficacy of the pacing delivered by the medical device according to the requested value of the therapy parameter (e.g. para 0022 “a software application may incorporate a unique learning engine which uses the history of stimulation parameter adjustments made by the patient and resulting patient reported pain level scores to determine a combination of future parameter settings that can be used to provide improved pain relief for which the patient may prefer based on his/her historical usage patterns and positions.” and para 0040 “by showing an 

R Regarding claim 18, modified Osypka renders the method of claim 1 obvious as recited hereinabove, Osypka discloses the controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1) Perryman teaches wherein the therapy parameter comprises one of a heart rate response parameter, a vector selection by which the implantable medical device is configured to deliver the pacing, a managed ventricular pacing (MVP) parameter, an atrial anti- tachycardia pacing (ATP) parameter, a magnetic resonance imaging (MRI)-mode parameter, an atrial preference pacing (APP) parameter, an atrial rate stabilization (ARS) parameter, and a post mode-switch overdrive pacing (PMOP) parameter, and wherein the requested value of the one of the MVP parameter, the ATP parameter, the MRI-mode parameter, the APP parameter, the ARS parameter, and the PMOP parameter comprises one of an "on" value that enables the implantable medical device to deliver the pacing according to the corresponding parameter and an "off' value that disables the implantable medical device from delivering therapy according to the corresponding parameter (e.g. para 0042 “the state of ‘off’ has no effect on the algorithm of auto-adjustment. Thus recording can be made when the implanted stimulator device is “on” or “off” (404)”, para 0061, and para 0067).


Regarding claim 19, Osypka discloses a system for controlling delivery of therapy (e.g. para 0031 system 10) using an implantable medical device configured for implantation within a a cardiac pacing to the patient via the at least one electrode (e.g. fig. 1); and processing circuitry configured to: receive, from [an application running on] a patient personal device (e.g. para 0031 “pacemaker control panel”), a patient request entered by the patient [into the application, wherein the application runs on the patient] personal device to enable the patient to interact with the system (e.g. para 0032 discussing operator adjustments), and receipt of the request from the [application] indicates that the request was made by the patient (e.g. para 0029, 0031, 0034 output display device 24 “a display controller or control module 14 which controls an output display device 24 to display current measured impedance”); determining, based on the patient request a requested value of a therapy parameter according to which the implantable medical device is configured to deliver the cardiac pacing (e.g. para 0033 “varies in response to operator adjustment of control dial 26); the implantable medical device to deliver the cardiac pacing according to the requested value of the therapy parameter for a period of time (e.g. fig 1, para 0029-0031).
Osypka discloses having a “safety mode” in which it limits the stimulation to set safety values after it has received an input from the user (e.g. para 0041-0043), but fails to explicitly disclose compare the requested value of the therapy parameter to information stored in a memory of the medical device system, the information indicating one or more allowable values of the therapy parameter; determine that the requested value of the therapy parameter is included in the one or more allowable values of the therapy parameter based on the 
However, Perryman teaches a similar program that is used with implantable stimulator devices which allows a user to adjust the stimulation parameters (e.g. para 0004 “a computer-assisted method to configure settings on an implanted stimulator device”) and teaches that it is known to comparing the requested value of the therapy parameter to information stored in a memory of the medical device system, the information indicating one or more allowable values of the therapy parameter (e.g. para 0038 “the control program may impose safety limits (306). In some instances, the safety limits may be a pre-determined threshold amount and documented in the database 101”); determining that the requested value of the therapy parameter is included in the one or more allowable values of the therapy parameter based on the comparison of the requested value of the therapy parameter to the one or more allowable values of the therapy parameter (e.g. paras 0030-0040 disclosing if the parameters are deemed unsafe, a warning is displayed. if they are deemed safe, changes are transmitted to the MFS. “The confirmation message may be received and can serve as a success indication of the parameter transmit”); and controlling, based on determining that the requested value of the therapy parameter is included in the one or more allowable values, the implantable medical device to deliver the pacing according to the requested value of the therapy parameter for a period of time (e.g. paras 0030-0040 “If the parameter changes are determined to be safe, the controller program may proceed by transmitting changes to the MFS (314), which may communicate with the implanted stimulator device as appropriate. The transmitted data may 

Regarding claim 20, modified Osypka renders the system of claim 19 obvious as recited hereinabove, Perryman discloses wherein the processing circuitry is further configured to receive, from a clinician programming device separate from the patient personal device, at least one of the information indicating the one or more allowable values of the therapy parameter or one or more default values of the therapy parameter (e.g. Fig. 5A, para 0057 “controller subsystem 514 may be used by the patient and/or the clinician to control the stimulation parameter setting… The programming of the stimulation parameters can be performed using the programming module 560 …and waveform that will be transmitted by RF energy to the receive (RX) antenna 538, typically a dipole antenna (although other types may be used), in the wireless implanted neural stimulator module 514…. The clinician may have the option of locking and/or hiding certain settings within the programmer interface, thus limiting the patient's ability to view or adjust certain parameters because adjustment of certain parameters may 

Regarding claim 21, modified Osypka renders the system of claim 19 obvious as recited hereinabove, Osypka discloses controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1), Perryman discloses wherein the processing circuitry is further configured to: determine a default value of the therapy parameter (e.g. para 0037 “Menu option 255 allows a user to set default stimulation parameter for a connected stimulator device”, 0023, and 0041 “The trained learning engine may then suggest to a given patient one or more initial stimulation parameters”); determine a difference between the default value of the therapy parameter and the requested value of the therapy parameter (e.g. para 0041-0043 “suggested stimulation parameter”); and determine a weight value based on the difference between the default value of the therapy parameter and the requested value of the therapy parameter, wherein the processing circuitry is configured to further control the implantable medical device to deliver the pacing according to the requested value of the therapy parameter by controlling the implantable medical device to deliver the pacing based on the weight value  (e.g. paras 0042-0044 disclose determining a “weighting algorithms to factor in various empirical data … provide judiciously chosen safety limits”).

Regarding claim 22, modified Osypka renders the system of claim 21 obvious as recited hereinabove, Perryman discloses wherein the processing circuitry is configured to determine the default value of the therapy parameter by at least determining the default value of the learning engine may then suggest to a given patient one or more initial stimulation parameters, such as pulse amplitude, pulse width, pulse rate, and/or polarity based on, for instance, that given patient's age, gender, target nerve, depth of implantation, type of implanted stimulator devices, duration of therapy, time of day,”; it is noted that only one of the heart rate or activity level is required).


Regarding claim 24, modified Osypka renders the system of claim 21 obvious as recited hereinabove, Perryman discloses wherein the processing circuitry is configured to determine the weight value corresponding to the requested value of the therapy parameter based on the difference between the default value of the therapy parameter and the requested value of the therapy parameter by one of: determining that a first weight value corresponds to the requested value of the therapy parameter based on determining that the difference between the between the default value of the therapy parameter and the requested value of the therapy parameter does not satisfy a difference threshold; and determining that a second weight value corresponds to the requested value of the therapy parameter based on determining that the difference between the between the default value of the therapy parameter and the requested value of the therapy parameter satisfies a difference threshold, wherein the first weight value is greater than the second weight value (e.g. fig. 2E, para 0038 “The safety limits may be determined by fuzzy logic or neural network based weighting algorithms to factor in various empirical data from past recorded data of patient experience”, 

Regarding claim 25, modified Osypka renders the system of claim 24 obvious as recited hereinabove, Osypka discloses controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1), Perryman discloses wherein the period of time is a first period of time, wherein the processing circuitry is configured to control the implantable medical device to deliver the pacing based on the first weight value and the requested value of the therapy parameter for the period of time by at least controlling the implantable medical device to deliver the pacing according to the requested value for the first period of time (e.g. para 0051; it is noted that the duration has not been specified), and wherein the processing circuitry is configured to control the implantable medical device to deliver the pacing based on the second weight value and the requested value of the therapy parameter for the period of time by at least controlling the implantable medical device to deliver the pacing according to the requested value for a second period of time, wherein the first period of time is longer than the second period of time (e.g. fig. 2E, para 0051; it is noted that the durations have not been specified, therefore, it is understood that the first and second duration for each stimulation could be shorter or longer as intended).


Regarding claim 26, modified Osypka renders the system of claim 21 obvious as recited hereinabove, Osypka discloses controlling the implantable medical device to deliver the cardiac value of the therapy parameter for a second period of time, wherein the weight value further corresponds to the second period of time, and wherein the processing circuitry is configured to control the implantable medical device to deliver the pacing based on the weight value and the requested value of the therapy parameter by at least controlling the medical device to deliver the pacing for first period of time instead of the requested second period of time based on the weight value (e.g. para 0037 “the at least one recommended configuration option may be generated faster than otherwise in the absence of the recorded adjustment”, para 0041 and 0047).

Regarding claim 27, modified Osypka renders the system of claim 19 obvious as recited hereinabove, Osypka discloses controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1) Perryman discloses wherein the processing circuitry is further configured to: determine that the period of time has elapsed; and control the implantable medical device to discontinue delivering therapy according to the requested value of the therapy parameter based on determining that the period of time has elapsed; and control the implantable medical device to deliver the pacing according to a default value of the therapy parameter stored in the memory of the medical device system (e.g. para 0036, Fig. 2E; it is noted that the program could be selected from preprogramed stimulation programs).

Regarding claim 28, modified Osypka renders the system of claim 27 obvious as recited hereinabove, Osypka discloses controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1), Perryman discloses wherein the processing circuitry is further configured to: store the requested value of the therapy parameter in the memory of the medical device system (e.g. para 0040 “the external controller may ping the MFS for latest data encoding polarity settings and pulse parameters (including pulse rate, pulse width, and transmit power) (318). Thereafter, the controller program may update a display (312), for example, by showing an updated user profile 214 to reflect the latest parameters obtained.”); determine an efficacy of the pacing delivered according to the requested value of the therapy parameter (e.g. para 0037 “Menu option 252 allows a user to record pain levels during parameter adjustment to help the user determining an improved parameter setting. Menu option 253 allows a user to submit recorded pain history as well as usage data showing how much and how often the stimulator device has been used. Notably, menu option 252 may record an adjustment in a configuration option made by the user that results in an improved quantitative index of pain”); transmit an indication of the efficacy of the pacing delivered according to the requested value of the therapy parameter to a remote computer  (e.g. para 0037 using menu option 253); receive, from the remote computer, one or more updated allowable values corresponding to the one or more allowable values of the therapy parameter (e.g. fig. 3, “update selectable safe values”), wherein the one or more updated allowable values of the therapy parameter is based on the indication of the efficacy of the pacing delivered according to the requested value of the therapy parameter (e.g. para 0037 “the recorded adjustment may incorporate the corresponding user-reported pain relief at this configuration option.”); and storing, in the 

Regarding claim 29, modified Osypka renders the system of claim 28 obvious as recited hereinabove, Perryman discloses wherein the processing circuitry is further configured to: receive, from the remote computer, an updated default value of the therapy parameter wherein the updated default value is based on the indication of the efficacy; and store, in the memory of the medical device system, the updated default value of the therapy parameter (e.g. para 0022 “a software application may incorporate a unique learning engine which uses the history of stimulation parameter adjustments made by the patient and resulting patient reported pain level scores to determine a combination of future parameter settings that can be used to provide improved pain relief for which the patient may prefer based on his/her historical usage patterns and positions.” and para 0040 “by showing an updated user profile 214 to reflect the latest parameters obtained. The controller program may also update the selectable safety values”). 

Regarding claim 30, modified Osypka renders the system of claim 28 obvious as recited hereinabove, Perryman discloses wherein the processing circuitry is further configured to transmit instructions to the patient personal device, wherein the instructions comprise at least one of instructions to schedule a visit with a clinician, instructions for the patient to seek 

Regarding claim 31, modified Osypka renders the system of claim 23 obvious as recited hereinabove, Osypka discloses controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1), Perryman discloses wherein the instructions for the patient to provide feedback to the medical device system via the application comprise instructions for the patient to provide feedback pertaining to at least one of a symptom experienced by the patient and the efficacy of the pacing delivered by the medical device according to the requested value of the therapy parameter (e.g. para 0022 “a software application may incorporate a unique learning engine which uses the history of stimulation parameter adjustments made by the patient and resulting patient reported pain level scores to determine a combination of future parameter settings that can be used to provide improved pain relief for which the patient may prefer based on his/her historical usage patterns and positions.” and para 0040 “by showing an updated user profile 214 to reflect the latest parameters obtained. The controller program may also update the selectable safety values”; e.g. box 432).


Regarding claim 36, Osypka Perryman renders the system of claim 19 obvious as recited hereinabove, Osypka discloses controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1), Perryman discloses wherein the therapy parameter comprises one of a heart rate response parameter, a vector selection by which the implantable medical device is 

Regarding claim 38, Osypka discloses a system for controlling delivery of therapy  (e.g. para 0031 system 10) using an implantable medical device (e.g. paras 0029-0031) configured for implantation within a patient (e.g. para 0031 electrode tissue 20”), the system comprising: means for receiving, from [an application running on] a patient personal device (e.g. para 0031 “pacemaker control panel”), a patient request entered by the patient [into the application, wherein the application runs on] the patient personal device to enable the patient to interact with the system (e.g. para 0032 discussing operator adjustments), and receipt of the request from the application indicates that the request was made by the patient (e.g. para 0029, 0031, 0034 output display device 24 “a display controller or control module 14 which controls an output display device 24 to display current measured impedance”); determining, based on the 
Osypka discloses having a “safety mode” in which it limits the stimulation to set safety values after it has received an input from the user (e.g. para 0041-0043), but fails to explicitly disclose having an application running on a patient personal device the inputted values, comparing the requested value of the therapy parameter to information stored in a memory of the medical device system, the information indicating one or more allowable values of the therapy parameter; determining that the requested value of the therapy parameter is included in the one or more allowable values of the therapy parameter based on the comparison of the requested value of the therapy parameter to the one or more allowable values of the therapy parameter; and controlling, based on determining that the requested value of the therapy parameter is included in the one or more allowable values.
However, Perryman teaches a similar program that is used with implantable stimulator devices which allows a user to adjust the stimulation parameters (e.g. para 0004 “a computer-assisted method to configure settings on an implanted stimulator device”) and teaches that it is known to comparing the requested value of the therapy parameter to information stored in a memory of the medical device system, the information indicating one or more allowable values of the therapy parameter (e.g. para 0038 “the control program may impose safety limits (306). In some instances, the safety limits may be a pre-determined threshold amount and 



Regarding claim 39, modified Osypka renders the system of claim 38 obvious as recited hereinabove, Osypka discloses controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1),Perryman discloses further comprising: means for determining a default value of the therapy parameter (e.g. para 0037 “Menu option 255 allows a user to set default stimulation parameter for a connected stimulator device”, 0023, and 0041 “The trained learning engine may then suggest to a given patient one or more initial stimulation parameters”); means for determining a difference between the default value of the therapy parameter and the requested value of the therapy parameter (e.g. para 0041-0043 “suggested stimulation parameter”); and means for determining a weight value corresponding to the requested value of the therapy parameter based on the difference between the default value of the therapy parameter and the requested value of the therapy parameter, wherein the means for controlling the implantable medical device to deliver the pacing further comprises means for controlling the implantable medical device to deliver the pacing based on the weight value (e.g. paras 0042-0044 disclose determining a “weighting algorithms to factor in various empirical data … provide judiciously chosen safety limits”). 


Regarding claim 40, Osypka discloses a non-transitory computer-readable medium storing instructions for causing processing circuitry to perform a method for controlling delivery of [[the]] a cardiac pacing using an implantable medical device configured for implantation within a patient (e.g. abstract, paras 0029-0031), the implantable medical device comprising at the cardiac pacing to the patient via the at least one electrode (e.g. fig. 1), the method comprising: receiving, from [an application running on] a patient personal device (e.g. para 0031 “pacemaker control panel”), a patient request entered by the patient [into the application], wherein the [application runs on the] patient personal device to enable the patient to interact with a medical device system (e.g. para 0032 discussing operator adjustments), and receipt of the request from the application indicates that the request was made by the patient (e.g. para 0029, 0031, 0034 output display device 24 “a display controller or control module 14 which controls an output display device 24 to display current measured impedance”); determining, based on the patient request, a requested value of a therapy parameter according to which the implantable medical device is configured to deliver the cardiac pacing (e.g. para 0033 “varies in response to operator adjustment of control dial 26); the implantable medical device to deliver the cardiac pacing according to the requested value of the therapy parameter for a period of time (e.g. fig 1, para 0029-0031).
Osypka discloses having a “safety mode” in which it limits the stimulation to set safety values after it has received an input from the user (e.g. para 0041-0043), but fails to explicitly disclose having an application running on a patient personal device the inputted values, comparing the requested value of the therapy parameter to information stored in a memory of the medical device system, the information indicating one or more allowable values of the therapy parameter; determining that the requested value of the therapy parameter is included in the one or more allowable values of the therapy parameter based on the comparison of the requested value of the therapy parameter to the one or more allowable values of the therapy 
However, Perryman teaches a similar program that is used with implantable stimulator devices which allows a user to adjust the stimulation parameters (e.g. para 0004 “a computer-assisted method to configure settings on an implanted stimulator device”) and teaches that it is known to comparing the requested value of the therapy parameter to information stored in a memory of the medical device system, the information indicating one or more allowable values of the therapy parameter (e.g. para 0038 “the control program may impose safety limits (306). In some instances, the safety limits may be a pre-determined threshold amount and documented in the database 101”); determining that the requested value of the therapy parameter is included in the one or more allowable values of the therapy parameter based on the comparison of the requested value of the therapy parameter to the one or more allowable values of the therapy parameter (e.g. paras 0030-0040 disclosing if the parameters are deemed unsafe, a warning is displayed. if they are deemed safe, changes are transmitted to the MFS. “The confirmation message may be received and can serve as a success indication of the parameter transmit”); and controlling, based on determining that the requested value of the therapy parameter is included in the one or more allowable values, the implantable medical device to deliver the pacing according to the requested value of the therapy parameter for a period of time (e.g. paras 0030-0040 “If the parameter changes are determined to be safe, the controller program may proceed by transmitting changes to the MFS (314), which may communicate with the implanted stimulator device as appropriate. The transmitted data may be received by the MFS and, in a handshake manner, the MFS may transmit a confirmation 


Regarding claim 41, modified Osypka renders the non-transitory computer-readable medium of claim 40 obvious as recited hereinabove, Osypka discloses controlling the implantable medical device to deliver the cardiac pacing (e.g. fig. 1), Perryman teaches wherein the method further comprises (e.g. para 0004 “a computer-assisted method”): determining a default value of the therapy parameter  (e.g. para 0037 “Menu option 255 allows a user to set default stimulation parameter for a connected stimulator device”, 0023, and 0041 “The trained learning engine may then suggest to a given patient one or more initial stimulation parameters”); determining a difference between the default value of the therapy parameter and the requested value of the therapy parameter (e.g. para 0041-0043 “suggested stimulation parameter”); and determining a weight value corresponding to the requested value of the therapy parameter based on the difference between the default value of the therapy parameter and the requested value of the therapy parameter, wherein controlling the implantable medical device to deliver the pacing further comprises controlling the implantable .


Claims 5, 14-17, 23, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over modified Osypka as applied to claims 1-4, 6-13, 18-22, 24-31, 36, 38-41 above, and further in view of US Patent Publication Number 2004/0088020 granted to Condie et al. (hereinafter “Condie”).
Regarding claim 5, modified Osypka discloses the method of claim 4, Perryman teaches wherein the implantable medical device further comprises determining the at least one of the heart rate of the patient (e.g. para 0029 “patient profile information 214), wherein the therapy parameter comprises a heart rate response parameter (e.g. para 0029, 0041 “The trained learning engine may then suggest to a given patient one or more initial stimulation parameters, such as pulse amplitude, pulse width, pulse rate, and/or polarity based on, for instance, that given patient's age, gender, target nerve, depth of implantation, type of implanted stimulator devices, duration of therapy, time of day,”; it is noted that only one of the heart rate or activity level is required) but fails to disclose the programmer may interrogate an implantable medical device to retrieve programmed rate response parameters and optimization target values of the implantable medical device.  Further teaching having at least one sensor, the method further comprising determining the at least one of the heart rate of the patient based on a electrogram signal received from the at least one electrode and the activity level of the patient based on a Condie teaches that it is known to use a programmable implantable medical device using a programmer and user interface. The programmer may interrogate an implantable medical device to retrieve programmed rate response parameters and optimization target values of the implantable medical device.  Further teaching having at least one sensor, the method further comprising determining the at least one of the heart rate of the patient based on a electrogram signal received from the at least one electrode and the activity level of the patient based on a signal received from the at least one sensor (e.g. para 0028 “IMD 12 may include a sensor that detects the motion of the patient, e.g., an activity sensor or accelerometer”; fig. 3A). This would allow capturing the heart rate and the activity level of a patient which would provide the predictable result of ensuring that the heart rate of a patient is appropriate for the current activity level of the patient (e.g. para 0002) Condie teaches the IMD 12 may deliver pacing pulses to heart 16 (here ‘cardiac pacing’) of patient 14 (e.g. para 0028). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Osypka with the teachings of Condie to provide the predictable result of ensuring that the heart rate of a patient is appropriate for the current activity level of the patient.

Regarding claim 14, modified Osypka renders the method of claim 1 obvious as recited hereinabove, but fails to disclose wherein the therapy parameter comprises a heart rate response parameter, and wherein the requested value of the therapy parameter comprises a requested value of the heart rate response parameter; However, Condie teaches that it is This would allow capturing the heart rate and the activity level of a patient which would provide the predictable result of ensuring that the heart rate of a patient is appropriate for the current activity level of the patient (e.g. para 0002). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Osypka with the teachings of Condie to provide the predictable result of ensuring that the heart rate of a patient is appropriate for the current activity level of the patient.

Regarding claim 15, modified Osypka renders the method of claim 14 obvious as recited hereinabove, Condie teaches wherein the heart rate response parameter comprises a numeric heart rate value (e.g. para 0069 “FIGS. 3E and 3F illustrate these modifications only to rate limits within fields 40 and 44, it is to be understood that the rate limit of field 42 may also be modified. In other words, a user may modify any one of or combination of currently 

Regarding claim 16, modified Osypka renders the method of claim 14 obvious as recited hereinabove, Condie teaches wherein the requested value of the heart rate response parameter comprises an identity of a program stored in the memory of the medical device system that corresponds to one or more numeric heart rate values (e.g. para 0069 “FIGS. 3E and 3F illustrate these modifications only to rate limits within fields 40 and 44, it is to be understood that the rate limit of field 42 may also be modified. In other words, a user may modify any one of or combination of currently programmed parameters, current rate response curve values, or currently programmed optimization target values displayed via user interface 36 consistent with the invention”).  

Regarding claim 17, modified Osypka renders the method of claim 16 obvious as recited hereinabove, Condie teaches wherein the program corresponds to a patient activity (e.g. para 0027 “IMD 12 may include a memory to store data reflecting electrical activity sensed in heart 16,” para 0069 “FIGS. 3E and 3F illustrate these modifications only to rate limits within fields 40 and 44, it is to be understood that the rate limit of field 42 may also be modified. In other words, a user may modify any one of or combination of currently programmed parameters, current rate response curve values, or currently programmed optimization target values displayed via user interface 36 consistent with the invention”).

Regarding claim 23, modified Osypka renders the system of claim 22 obvious as recited hereinabove, Perryman teaches wherein the implantable medical device further comprises determining the at least one of the heart rate of the patient (e.g. para 0029 “patient profile information 214), wherein the therapy parameter comprises a heart rate response parameter (e.g. para 0029, 0041 “The trained learning engine may then suggest to a given patient one or more initial stimulation parameters, such as pulse amplitude, pulse width, pulse rate, and/or polarity based on, for instance, that given patient's age, gender, target nerve, depth of implantation, type of implanted stimulator devices, duration of therapy, time of day,”; it is noted that only one of the heart rate or activity level is required) but fails to disclose the programmer may interrogate an implantable medical device to retrieve programmed rate response parameters and optimization target values of the implantable medical device.  Further teaching having at least one sensor, the method further comprising determining the at least one of the heart rate of the patient based on a electrogram signal received from the at least one electrode and the activity level of the patient based on a signal received from the at least one sensor. However, Condie teaches that it is known to use a programmable implantable medical device using a programmer and user interface. The programmer may interrogate an implantable medical device to retrieve programmed rate response parameters and optimization target values of the implantable medical device.  Further teaching having at least one sensor, the method further comprising determining the at least one of the heart rate of the patient based on a electrogram signal received from the at least one electrode and the activity level of the patient based on a signal received from the at least one sensor (e.g. para 0028 “IMD 12 may include a sensor that detects the motion of the patient, e.g., an activity sensor or 

Regarding claim 32, Osypka discloses the system of claim 19, but fails to explicitly disclose wherein the therapy parameter comprises a heart rate response parameter, and wherein the requested value of the heart rate response parameter comprises a requested value of the heart rate response parameter.  Condie teaches that it is known to use a programmable implantable medical device using a programmer and user interface. The therapy parameter comprises a heart rate response parameter, and wherein the requested value of the heart rate response parameter comprises a requested value of the heart rate response parameter (e.g. Figs 3A-3F, para 0069, para 0027 “IMD 12 may also provide for the optimization of some of these parameters based on one or more optimization target values provided by a user and stored by IMD 12” and para 0028 “IMD 12 may deliver pacing pulses to heart 16 of patient 14 

Regarding claim 33, modified Osypka renders the system of claim 32 obvious as recited hereinabove, Condie teaches wherein the heart rate response parameter comprises a numeric heart rate value (e.g. para 0069 “FIGS. 3E and 3F illustrate these modifications only to rate limits within fields 40 and 44, it is to be understood that the rate limit of field 42 may also be modified. In other words, a user may modify any one of or combination of currently programmed parameters, current rate response curve values, or currently programmed optimization target values displayed via user interface 36 consistent with the invention”).  

Regarding claim 34, modified Osypka renders the system of claim 32 obvious as recited hereinabove, Condie teaches wherein the requested value of the heart rate response parameter comprises an identity of a program stored in the memory of the medical device 

Regarding claim 35, modified Osypka renders the system of claim 34 obvious as recited hereinabove, Condie teaches wherein the program corresponds to a patient activity (e.g. para 0027 “IMD 12 may include a memory to store data reflecting electrical activity sensed in heart 16,” para 0069 “FIGS. 3E and 3F illustrate these modifications only to rate limits within fields 40 and 44, it is to be understood that the rate limit of field 42 may also be modified. In other words, a user may modify any one of or combination of currently programmed parameters, current rate response curve values, or currently programmed optimization target values displayed via user interface 36 consistent with the invention”).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792